﻿79.	Mr. President, first of all, I should like on behalf of the delegation of Thailand, to offer you my sincere congratulations on your election to the high office of President of the twenty-eighth session of this Assembly. My delegation fully endorses the expressions of confidence, respect and admiration which have been conveyed to you by previous distinguished speakers. The keen knowledge of, and deep experience in, United Nations affairs which you have acquired during the years as the representative of your country, Ecuador, are the essential attributes of a successful President of the General Assembly. Your wisdom and compassion are the human qualities which add further to the high esteem that the peoples of Latin America, as well as other parts of the world, have for you as a person. My delegation pledges its whole-hearted support and co-operation in the tasks that lie ahead of all of us.
80.	On this occasion my delegation would also like to pay a tribute and to express its deep appreciation to Mr. Stanislaw Trepczynski of Poland for the efficient and able manner in which he conducted the proceedings of last year's General Assembly as its President.
81.	The delegation of Thailand wishes to convey to the Swedish delegation, Government and people its heartfelt condolences on the demise of His Late Majesty King Gustav VI Adolf of Sweden. My delegation is also saddened by the death of Mr. Salvador Allende, former President of Chile, who only last year addressed this Assembly on many important international issues [2096th meeting/. It was also with the deepest regret that my delegation noted the loss of Mr. Eduardo Zuleta Angel of Colombia, the President of the Preparatory Commission of the United Nations, whose contribution to the founding of our world Organization will always be appreciated by the "peoples of the United Nations".
82.	The Thai delegation wishes to express its grateful appreciation to our Secretary-General for his report on the work of the Organization [A/9001/ and its thought- provoking introduction [A/9001/Add.l], which should commend itself to the careful attention of all Member States. Last year the Thai Government and people were pleased and privileged to welcome the Secretary-General on his first official visit to Thailand and to the headquarters of the Economic Commission for Asia and the Far East in Bangkok. It is therefore a genuine pleasure and an honour for me once again to meet you, Mr. Secretary-General, at the United Nations Headquarters in New York.
83.	The past year has witnessed, except in one instance, a continuing improvement in the relations among the major Powers. Despite evident difficulties generated by fears and suspicions in certain areas, the great Powers appear to be trying in earnest to promote mutual restraint in their conduct towards each other and the outside world. In so doing, they are entering a new era of peaceful accommodation and detente. Although it may take a while longer before these promising trends become an established fact of international life, they are welcomed by all peace-loving peoples of the world.
84.	In this respect, Europe has made impressive gains. The successful conclusion in Helsinki of the first phase of the Conference on Security and Co-operation in Europe, the agreements on and between the two German States, together with a series of treaties between the Federal Republic of Germany and its neighbours to the East, seem to justify a mood of optimism in East-West relations, and enhance the prospect of a European settlement.
85.	Since both the First and Second World Wars began in Europe, the outcome of the on-going negotiations is awaited with interest by people throughout the world. The admission of the Federal Republic of Germany and the German Democratic Republic to the United Nations in furtherance of the concept of universality in the world Organization provides ample proof of the pragmatic wisdom of the States involved, perhaps setting a trend for an evolving accommodation of similar difficulties in other parts of the world.
86.	My delegation, therefore, was privileged to be a sponsor of the resolution that admitted the two German States to the world Organization and wishes to extend, once again, its whole-hearted welcome to them, as well as to the other new Member of the United Nations, the Commonwealth of the Bahamas.
87.	Big Power moderation nay also have a salutary effect on the Middle East, where the cease-fire has continued in its fourth year, although with worrying interruptions and little lessening of tensions. However, the Security Council has found itself powerless to enforce compliance with its resolutions. The continuing occupation of the territories occupied as a result of the 1967 conflict and the subsequent measures taken by Israel to consolidate its control run counter to the spirit and letter of existing United Nations resolutions. Security Council condemnation of the lawless violence perpetrated on government orders, as well as its repeated warnings, have also not been heeded. This is a deplorable state of affairs, and one fraught with grave risks.
88.	The efforts of Ambassador Jarring have come to a standstill, with no beginning of a settlement in sight. Indeed, the only glimmer on the darkened horizon has been the first official visit of the Secretary-General himself to the countries in the area; for his presence in the area has emphasized the increasing concern felt by United Nations Members and may have served to underscore the urgent need to prevent further deterioration of the situation, as well as to renew our hope of finding a just and lasting settlement in conformity with the United Nations Charter and on the basis of Security Council resolution 242 (1967) and other United Nations resolutions.
89.	Regarding Asia, one of the significant events of the past year has been the establishment of regular diplomatic contact between the People's Republic of China and the United States of America. It is, however, still too early to ascertain whether that historic step will pave the way towards a possible settlement of the outstanding problems in Asia. Nevertheless, there have been some subsequent positive developments.
90.	In South Asia, the emergence of the Agreement between India and Pakistan is a welcome development of great humanitarian significance which augurs well for the solution of the other problems pending among the nations on that subcontinent. It is hoped that, with the improved climate of understanding, the People's Republic of Bangladesh will be able in the near future to take its rightful place in the United Nations.
91.	In East Asia, where United Nations attention this year will be focused on the Korean question, recent developments on the Korean peninsula have made it possible for the United Nations Commission for the Unification and Rehabilitation of Korea to recommend its own dissolution. It therefore remains for the world Organization to determine, in the appropriate organs, what new steps or further adjustments concerning the United Nations role can be undertaken to enable it to fulfil its responsibilities in Korea. It is the earnest hope of my delegation that United Nations Members, particularly the permanent members of the Security Council, will be able to reach an accommodation on the remaining issues which will be to the best interest of the Korean people itself.
92.	In South-East Asia, where the legitimate aspirations of people to live their own lives have long been hampered, the situation remains a cause of deep concern and a grave threat to world peace. Subsequent violations of the Paris Agreement on Ending the War and Restoring Peace in Viet-Nam have made it increasingly difficult to implement the already complex arrangement, and have further prolonged the bloodshed. However, the long-awaited Protocol to the Agreement on Restoring Peace and Achieving National Concord in Laos  has finally emerged. Thailand welcomes this important development which has brightened the prospects for peace and national reconciliation in the neighbouring Kingdom of Laos. It is, however, necessary that all the provisions of the Agreements be implemented in good faith by all parties concerned, and that the Geneva Agreements of 1962 and article 20 of the Paris Agreement, which was signed in the presence of the Secretary- General of the United Nations in January of this year, be fully and strictly adhered to by all the signatories.
93.	With the new accords on Laos and the Paris Agreement on Viet-Nam, the absence of a similar consensus on the Khmer Republic represents a noticeable failure of international diplomacy and a remaining challenge to us all. While the Government side is prepared to negotiate, the other side, with active and substantial support from outside, is still intent on imposing a military solution to the conflict. Although it is generally accepted that the Khmer people itself should be allowed to solve its own problems free from foreign interference, it should be apparent to all that a just and lasting solution must be firmly predicated on the preservation of Khmer independence, neutrality and territorial integrity.
94.	After the din of battle has ceased it is imperative that the vital security interests of all the neighbouring States should be assured and that they should have adequate protection to safeguard their independence as well as regional peace and stability. A basis for such a step has already been created-when the five members of the Association of South-East Asian Nations [ASEAN] signed the Kuala Lumpur Declaration 27 November of 1971 stating their common aim that South-East Asia should become a zone of peace, freedom and neutrality free fr6m any form or manner of external interference. Moreover, the proposal before the United Nations to turn the Indian Ocean into a zone of peace also has an important bearing on the security of littoral and hinterland States, some of which are situated in South-East Asia. A great deal of satisfaction and inspiration can be derived from the growing acceptance of similar endeavours by major Powers in other areas, such as the Treaty for the Prohibition of Nuclear
Weapons in Latin America (Treaty of Tlatelolco), which has already received the formal endorsement of four of the five nuclear Powers. The latter should be persuaded also to recognize that only a new structure based on the willing and mutual co-operation of the Asian States themselves and other interested parties can promote genuine peace in that important part of the world.
95.	Thailand firmly believes that all countries in the region of South-East Asia must jointly assume primary responsibilities in establishing conditions for political stability, economic progress and social justice and genuine peace in the region. We of the region must be left free to work out our own destiny. It is essential that all countries in the region participate actively in the creation of a new order and contribute directly towards peace, freedom, stability and progress. Together they could make the South-East Asian region free from all forms of interference from outside and ensure freedom with peace, independence and territorial integrity for all States of the area regardless of differences in political systems.
96.	In the area of disarmament, improved East-West relations in Europe have made possible the encouraging progress of the Strategic Arms Limitation Talks (SALT). With SALT-II now in the negotiating phase, the anxious world has been promised a slowing down of only one aspect of the arms race. Progress in the field of general disarmament is disappointing, and national defence budgets do not reflect the atmosphere of detente. The proposed World Disarmament Conference has not benefited from early organizational difficulties, which can be resolved only through mutual goodwill and not by political pressure or manoeuvre. Since participation in the Conference by all the nuclear Powers and other militarily important States is indispensable to its success, we should explore every possibility of achieving a compromise and refrain from acting in undue haste.
97.	The tenth anniversary of the signing of the partial test-ban treaty12 passed by without any further movement towards the final goal of a comprehensive test-ban agreement. It may be said that a nuclear-test race is going on at fever pitch, with the more advanced nuclear Powers resorting to underground nuclear testing to maintain their superiority and the newcomers to the nuclear club rushing to develop an independent capability for avowedly defensive purposes. As this situation is a serious danger to mankind, my delegation would urge immediate cessation of all testing as a first essential step in the direction of the elimination of all nuclear weapons.
98.	We in Thailand firmly believe that all peoples are entitled to their inalienable rights of self-determination, independence and sovereignty, free from outside interference. We have therefore consistently supported the efforts of the world Organization in the area of decolonization which have resulted in the birth of many new nations and the increase in the membership of the United Nations. However, many problems are still unsolved, especially with regard to Angola, Guinea-Bissau, Mozambique and Cape Verde. Various resolutions of both the General Assembly

and the Security Council have been adopted, but certain Powers still place their economic, political and militaristic interests above their national conscience and human values and thus have neither strictly observed nor implemented those resolutions. Again this year, the time has now come for all of us to appeal to those countries to soften their known positions and to adopt a new policy which will help correct the long-standing injustice done to the peoples in colonial Territories and to hasten the process of self- determination and independence for the people of those Territories.
99.	Thailand also supports the legitimate struggle of millions of indigenous Africans against apartheid and racial discrimination in southern Africa. Despite the fact that this year marks the observance of the twenty-fifth anniversary of the adoption of the Universal Declaration of Human Rights, those peoples are still denied their fundamental freedoms and basic human rights. Thailand will therefore continue to work closely with other Member countries of the United Nations to bring about the speedy elimination and total eradication of racism and the shameful practice and policy of apartheid.
100.	Eleven years ago the General Assembly proclaimed the first United Nations Development Decade [resolution 1710 (XVI)] with the expressed aim of reducing the gap between the rich and the poor nations. It is now three years since the Second United Nations Development Decade began; but the gap between the rich and the poor has widened even further. A major task lies ahead for all of us therefore in that the first biennial review and appraisal of the objectives and policies of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] are scheduled to take place during this session. The developing countries have a great stake in the outcome of the review, and my delegation stands ready to give its whole-hearted support to the Group of 77 in the task of breathing new life into the global development effort, the aim of which is to raise significantly the standard of living of the developing countries. This worthy goal must be vigorously pursued in the present decade, if there is to be any hope of lessening human misery and the despair affecting the majority of mankind, thus fulfilling the lofty aims of the Strategy.
101.	Several events of major importance are taking place which could be of tremendous benefit to the developing countries. First, the multilateral trade negotiations dealing with world-wide trading arrangements under the General Agreement on Tariffs and Trade [GATT] have begun in Tokyo. The Thai Government has shared the view that increased and expanded access of exports from developing countries to the large industrial market is one of the essential keys to the accelerated growth of developing countries. Furthermore, developed countries should lower, and eventually eliminate, trade barriers and other practices which have long curtailed the export trade of the developing countries. Such benefits can be attained only through concerted efforts by the developing countries during what will be long and arduous negotiations.
102.	Whether the multilateral trade negotiations will have a chance of success, however, is intrinsically linked to the monetary negotiations which have just ended in Nairobi.
Statements coming from the Committee on Reform of the International Monetary System and Related Issues of the International Monetary Fund indicate that a significant step forward has been made, to a point where the over-all shape of the reforms is perceptible enough to allow for greater concentration on the key issues. It is welcomed that the Committee has affirmed the desirability of effecting an equitable transfer of resources from developed to developing countries as a means of promoting the latter's economic' development. Here again it is essential that the developing countries should do all in their power to increase their individual and collective bargaining power and so improve their chances of obtaining beneficial results. In this connexion the members of ASEAN have had useful consultations concerning both the GATT negotiations and the Nairobi talks.
103.	Of equal significance to developing countries is the United Nations World Population Conference to be held in August 1974 in Bucharest at the invitation of the Government of Romania. The problem of population is of fundamental importance to the future of humanity, and a coherent approach to this highly complex issue is needed to make the best use of our available knowledge and resources. The United Nations has already made impressive progress in this field through the United Nations Fund and Population Activities and it is hoped that the conference will further help us to see this problem in all its dimensions.
104.	My delegation holds that economic relations among States should be governed by agreed principles and that a charter of economic rights and duties of States will be of benefit to all countries. One of these rights is the right of States to permanent sovereignty over all their natural resources.
105.	We fully support the concerted efforts being made to expand the capability of developing countries to apply science and technology to development, and we consider that the serious maldistribution of the world's scientific and technological resources is a major obstacle to development.
106.	Above all, we believe in, and will continue vigorously to pursue the idea of, economic self-reliance with the co-operation of neighbouring countries and within geographical subregions.
107.	All of the foregoing come under the purview of the Economic and Social Council, whose task and responsibilities for the co-ordination of all United Nations activities in the economic and social fields have grown both in complexity and scope over the past 25 years. The imminent ratification of the amendment to Article 61 of the Charter should further enhance the Council's leadership role and ensure a broader basis for its activities. It is necessary therefore that this enlargement, coming at a time when the Council has shown a spirit of revitalization, should be used to provide opportunities for member nations that have expressed their willingness to serve but have never had an opportunity in the past to participate in its important work.
108.	One of the most challenging questions facing the twenty-eighth session of the General Assembly is the progressive development of the international law of the sea.
During the year's session, the Thai delegation was privileged to play a role in achieving the widest possible consensus on various procedural steps that would lead to the substantive phase of the conference on the law of the sea 1974. The Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction, of which Thailand is a member, has met twice this year and has accomplished a certain amount of preparatory work. Further efforts should, however, be made to consider the legitimate and limited interests of others, particularly those arising from geographical factors, be they concerned with land-locked or shelf-locked countries, or semi-enclosed seas, in order to find compromise solutions before the conference takes place. My delegation looks forward to the organizational meeting towards the end of this year and also to the conference itself in the early part of next year as originally agreed.
109.	With regard to the exploration and exploitation of resources in the sea-bed area, progressive development in the direction where the legitimate interests of coastal States, countries with special geographical problems and maritime Powers can be harmonized, is not only feasible but beneficial to all. Perhaps it is even conceivable that with the enormous wealth lying untapped beneath the deep ocean it should be possible to share the benefits on an equitable basis without falling short of the aspirations of any State or group of States. However, there can be no derogation from the fundamental principle that every nation, whether small or large, rich or poor, has sovereignty over its own natural resources. The question is, therefore, one of delimiting areas under national and international jurisdiction. My delegation recalls the difficulty encountered in 1958 and 1960 on the limit of the territorial sea, but is confident that this problem can soon be resolved. Thus, it also hopes that the questions concerning the sea-bed outside national jurisdiction and related issues, which have important economic ramifications, can eventually be settled for the benefit of mankind.
110.	The rule of law must reign in all fields of human endeavour. The only alternative is anarchy. Nations should, therefore, accept the necessary adjustments to make the international community more responsive to basic human needs as well as more responsible to its final constituent, namely, man himself. The international community should endeavour to avoid catastrophic mistakes of the past and to ensure that man's noble instinct and ideals will not only endure but will ultimately triumph over his foibles and follies. States, therefore, have an obligation not to impede progress in this respect, but must act in concert to further it. In so doing, they have the United Nations to assist them. The Organization's inherent shortcomings are already well- known, and its many accomplishments and useful rule are widely appreciated, especially in the light of the Secretary- General's eloquent introduction to his report on the work of the Organization [A/9001/Add.l]. But whatever the shortfalls are, the world Organization, now composed of 135 Member States, embodies the international community and represents its weaknesses and virtues. Moreover, the United Nations system constitutes the only, albeit imperfect, universal instrument of peaceful change in existence today. It is, therefore, imperative' that the international community should try to improve the Organization's efficiency and effectiveness partly by positive actions of its component States. It was in this spirit that the Thai delegation last year joined with others in sponsoring the draft resolution on the strengthening of the role of the United Nations.  In the present atmosphere of detente, no opportunity should be lost, and we should explore fresh avenues that will satisfy the demands of change and the requirements of contemporary international life. The amendment to Article 61 of the Charter is a welcome demonstration of realism on the part of all concerned. The world has grown, not only in terms of population, but also in political maturity. Although it is a slow and continuing process, the time has come for us to encourage it by every possible means. Indeed, the world Organization, together with the international community which it represents, should be made truly responsive to basic human needs and more responsible to mankind.